Citation Nr: 0844109	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-10 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
In North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for claimed inability to wear a prosthesis 
due to a September 2004 below-the-knee (BKA) amputation 
revision performed by VA.  


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The veteran had nearly continuous active service from 
November 1978 to November 1980 and other active service from 
January 1994 to September 1994.  He also served in the 
Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 RO rating decision.  

In connection with the veteran's earlier appeal to the United 
States Court of Appeals of Veterans Claims (Court), the Board 
entered a decision on June 28, 2005, denying the veteran's 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a left BKA amputation due to VA medical treatment 
in December 1999.  The Board also referred the current claim 
to the attention of the RO for appropriate action.  

The veteran was scheduled to testify before a Veterans Law 
Judge at a videoconference hearing at the RO in December 
2008, but failed to appear.  His request for a hearing is 
accordingly deemed to have been withdrawn.   See 38 C.F.R. § 
20.704(d).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is shown to have undergone a left leg BKA 
amputation revision in September 2004, performed by VA.  

3.  The veteran is not shown to be unable to wear a 
prosthesis following the September 2004 BKA amputation 
revision by VA as the result of carelessness, negligence, 
lack of proper skill, error in judgment or other instance of 
fault on the part of VA or as the consequence of an event 
that was not reasonably foreseeable incident to the 
procedure.  


CONCLUSION OF LAW

The criteria for compensation for claimed inability to wear a 
prosthesis due to a September 2004 BKA amputation revision 
performed by VA under the provisions of 38 U.S.C.A. § 1151 
are not met. 38 U.S.C.A. §§ 1101, 1131, 1151, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.309, 3.310(a), 3.358, 3.361, 3.800 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In April 2006, the RO sent the veteran a letter advising him 
that to establish entitlement to  compensation under 38 
U.S.C.A. § 1151 the evidence must show that, as a result of 
VA hospitalization, medical or surgical treatment, 
examination, or training, the veteran has an additional 
disability or disabilities, or an aggravation of a pre-
existing injury or disability, and that the disability was 
the direct result of VA fault such as carelessness, 
negligence, lack of proper skill, or error in judgment, or 
not a reasonably expected result or complication of the VA 
care or treatment, or the direct result of participation in a 
VA Vocational Rehabilitation and Employment or compensated 
work therapy program.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim, and 
that he was afforded ample opportunity to submit such 
information and evidence prior to issuance of the rating 
decision on appeal.  

The April 2006 letter also advised the veteran that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim by getting such things as medical 
records, employment records and records from other Federal 
agencies.  

The letter advised the veteran that he should give VA enough 
information about such records so as to request them from the 
person or agency having custody, and that it is the 
claimant's responsibility to make sure the records are 
received by VA.  

The Board finds that the letter cited above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant, and what evidence, if any, will be obtained by VA. 
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant. 38 C.F.R. § 
3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. § 
5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits. In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran prior to the rating decision on appeal.

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects "the essential fairness 
of the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded an opportunity to submit such information or 
evidence prior to issuance of the most recent Statement of 
the Case (SOC) in March 2007.

The Board accordingly finds that, in this appeal, any 
arguable delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  

Neither in response to the document cited hereinabove, nor at 
any other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless. See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements.  Further, in the April 2006 letter cited 
above, the RO advised the veteran of the fourth and fifth 
Dingess elements (degree of disability, and effective date 
pertaining to the disability).  

Accordingly, there is no possibility of prejudice under the 
notice requirements of Dingess in regard to the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151.  

The Board also notes that there is no indication whatsoever 
in the record at this time that any additional action to 
comply with the duty to assist the veteran in connection with 
the claim on appeal could reasonably be accomplished..

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records  

The veteran has not identified, and the file does not 
otherwise indicate, that there are any other medical 
providers having additional records that should be obtained 
before the appeal is adjudicated by the Board.  

The veteran was afforded a VA examination in May 2006 to 
specifically address the issue on appeal.  The Board 
accordingly finds no reason to remand for further 
examination.  

Finally, as noted, the veteran requested a hearing before the 
Board, and was scheduled for a videoconference hearing before 
a Veterans Law Judge in December 2008, but failed without 
good cause to appear.  

Under these circumstances, as required by regulation, the 
Board cannot find that the veteran is not prejudiced by the 
Board proceeding, at this juncture, with an appellate 
consideration of his claim at this point.  


II.  Analysis

Under the provisions of 38 U.S.C.A. § 1151, disability 
compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service-connected.  

The Board notes that because the veteran's claim was filed 
after October 1, 1997, the version of 38 U.S.C.A. § 1151 in 
effect prior to October 1, 1997, (requiring only that 
additional disability be "the result of" VA hospital care, 
medical or surgical treatment, or examination) is not 
applicable. See VAOPGCPREC 40-97 (§ 1151 claims filed after 
October 1, 1997, must be adjudicated under the statutory 
provisions in effect after that date).  

Accordingly, a "qualifying additional disability" is one 
that (1) was not the result of the veteran's willful 
misconduct, and (2) was caused by hospital care, medical or 
surgical treatment, or examination furnished by VA.  
Additionally, the proximate cause must be (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care, medical or surgical treatment, or examination, 
or (2) an event not reasonably foreseeable. 38 U.S.C.A. § 
1151(a).  

To establish the first element, causation, the evidence must 
show that the medical treatment provided by VA resulted in 
the veteran's additional disability.  To determine whether a 
veteran has an "additional disability," VA compares the 
veteran's condition immediately before the beginning of the 
medical treatment at issue and after such treatment.  Merely 
showing that a veteran received care or treatment, and that 
the veteran has an additional disability, does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  

Moreover, VA treatment cannot cause the continuance or 
natural progress of a disease or injury for which such care 
was furnished unless VA's failure to timely diagnose and 
properly treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  

If VA medical treatment resulted in additional disability, 
the evidence must also establish that VA treatment was the 
proximate cause of the additional disability.  Proximate 
cause is established by showing carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical treatment 
proximately caused a veteran's additional disability.  It 
must be shown that either (1) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider, or (ii) VA furnished the medical treatment 
without the veteran's, or in appropriate cases the veteran's 
representative's, informed consent. 38 C.F.R. § 3.361(d)(1).  

Alternatively, proximate cause can be established by showing 
that an event was not reasonably foreseeable.  Whether the 
proximate cause of a veteran's additional disability or death 
was an event not reasonably foreseeable is in each claim to 
be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided. In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. 
§ 17.32. See 38 C.F.R. § 3.361(d)(2).  

Here, the VA medical center (VAMC) treatment records show 
that the veteran underwent a left leg BKA amputation in 
December 2000.  He then underwent two BKA revisions in 
November 2002 and April 2003.  

In September 2004, the veteran underwent a third BKA 
revision..  The post-operative report shows that the distal 
approximately 3 centimeters of the tibia was removed and the 
anterior portion was beveled "as the standard procedure."  
Also, the fibula was shortened in "the same manner using the 
saw."  

The Board notes that VAMC treatment records reveal that the 
veteran reported similar complaints of pain and an ill-
fitting prosthesis both before and after the September 2004 
left BKA revision.  

VAMC progress notes from March 2003 show that the veteran 
complained of having continued pain following the November 
2002 left BKA revision.  A July 2003 progress note, which 
followed his second left BKA revision (performed in April 
2003), shows that the veteran complained of having pain in 
the stump and trouble getting the correct socket fit for his 
prosthesis.  

Following the September 2004 BKA revision, an examining 
physician in an April 2006 progress note reported that the 
veteran suffered a skin irritation associated with an ill-
fitting prosthetic socket.  A November 2006 VAMC treatment 
note shows that the veteran was unable to wear a prosthesis 
due to stump pain, which was diagnosed as left BKA stump 
neuromas.  

The veteran alleges that being unable to wear a prosthesis 
following the September 2004 revision is an "additional 
disability."  

Even if the Board accepts that the September 2004 revision 
resulted in additional disability, the veteran must also show 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part or an 
event not reasonably foreseeable.  See 38 C.F.R. § 3.361.  

In that regard, the veteran claims that the VA surgeon 
performed the revision improperly by amputating unequal 
lengths of the tibia and fibula.  

For this matter, the veteran underwent a VA examination in 
May 2006.  The examiner reviewed the claims file, performed a 
thorough clinical examination and noted his observations.  
The examination revealed that the fibula was, in fact, 
amputated at least 3 cm shorter than the tibia.  The examiner 
remarked that there was a difficult fit with the veteran's 
prosthesis.  However, in a handwritten addendum Dr. DM 
explained that, in his opinion, no carelessness, negligence, 
lack of proper skill or error in judgment occurred in the 
veteran's case.  

Accordingly, the competent medical evidence of record 
establishes that there was no carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA.  

In fact, the veteran's assertions that the September 2004 
revision was done improperly are the only evidence of record 
supporting his claim.  The veteran claims that the surgeon 
who performed the revision told him that she performed the 
revision incorrectly and had never performed that surgery.  

This type of hearsay medical evidence is not competent 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Warren v. Brown, 6 Vet. App. 4 (1993).  ("What a physician 
said, and the layman's account of what he purportedly said, 
filtered through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute medical 
evidence."  Robinette, 8 Vet. App. at 77 (1995)).

In this regard, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or an opinion as to medical causation, including 
the role of carelessness, negligence, lack of proper skill, 
error in judgment, or similar incidence or fault.  

Accordingly, his lay opinion cannot constitute medical 
evidence and lacks probative value. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd ,142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

In conclusion, the competent medical evidence overall shows 
no carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA.  
Additionally, the evidence does not support the conclusion 
that the result was due to an event not reasonably 
foreseeable.  

Since the preponderance of the evidence is against the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
inability to wear prosthesis due to VA treatment, the claim 
must be denied.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

The claim for VA compensation benefits under 38 U.S.C.A. § 
1151 for claimed inability to wear a prosthesis due to a 
September 2004 VA BKA amputation revision is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  



 Department of Veterans Affairs


